            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     No. 4:17-CR-00139

                                              (Judge Brann)
     v.

JUSTIN DANIEL LOUGH, and
JACOB MARK ROBARDS,

          Defendants.

                                ORDER

    AND NOW, this 5th day of March 2019, IT IS HEREBY ORDERED that:

    1.    Defendants’ Motion to Dismiss the Indictment Based on Outrageous

          Government Conduct, January 12, 2018, ECF No. 126, is DENIED.

    2.    Defendants’ Supplemental Motion to Dismiss the Indictment Based

          on Outrageous Government Conduct Due to Destruction of Evidence,

          June 18, 2018, ECF No. 190, is DENIED.

    3.    Defendant Lough’s Motion to Suppress Physical Evidence Obtained

          Pursuant to Search Warrant for 417 Maple Avenue, Waynesboro

          Virginia, October 19, 2018, ECF No. 232 is DENIED.

                                             BY THE COURT:



                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
